400 U.S. 3
91 S. Ct. 12
27 L. Ed. 2d 2
LOS ANGELES HERALD-EXAMINERv.Ralph E. KENNEDY.
No. 350.
Supreme Court of the United States
October 12, 1970

On Petition for Writ of Certiorari to the United States Court of Appeals for the Ninth Circuit.
PER CURIAM.


1
The motion of The Chamber of Commerce of the United States for leave to file a brief, as amicus curiae, is granted. The motion to defer consideration of the petition for a writ of certioari is denied.


2
The petition for a writ of certiorari is granted. The orders of the Court of Appeals are vacated and the case is remanded to the United States District Court for the Northern District of California with directions to dismiss the case as moot. Sears, Roebuck & Co. v. Carpet, Linoleum, Soft Tile and Resilient Floor Coverning Layers, 397 U.S. 655, 90 S. Ct. 1299, 25 L. Ed. 2d 637.


3
Mr. Justice DOUGLAS took no part in the consideration or decision of these motions or this petition.